—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered January 11, 1996, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence of the uncharged crimes in this case was relevant in explaining what led to the police viewing the weapon at issue and was properly admitted (see, People v Fadlin, 219 AD2d 665; People v Green, 170 AD2d 530; cf., People v Ventimiglia, 52 NY2d 350, 361). The prosecutor did not offer the uncharged crimes in evidence as proof of the defendant’s propensity to commit the charged crime, and the court’s limiting instructions “obviated any potential prejudice to the defendant by ensuring that the jury did not employ the challenged evidence for this improper purpose” (People v Green, supra, at 531).
The defendant’s remaining contentions are unpreserved for appellate review (see, People v Fehr, 75 NY2d 836, 839), without merit, or constitute harmless error. Joy, J. P., Gold-stein and Florio, JJ., concur.